PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/613,841
Filing Date: 5 Jun 2017
Appellant(s): Mishra et al.



__________________
Scott Weitzel
(Registration No. 54,534)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding independent claims 1, 11 and 16, Appellant asserts that “Qiu specifically teaches, and is relied upon as teaching, the use of a session ID. In contrast, what is claimed is utilization of a different identifier so that a new session may be initiated when a separate identifier, that is determined to be part of a previous session, is provided.” (Appeal Brief, Page 6).
Appellant further asserts that  “Qiu is entirely directed to requests within a single communication session which fails to disclose that which is proffered to maintain the rejection of claim 1, which recites requests for multiple communication sessions, wherein a subsequent request, having an interaction identifier associated with a prior communication session, is processed even though the server is in DNS mode.” (Appeal Brief, Page 7).
Examiner Answer:
the interaction identifier is associated with a different SIP session” and Claim 2  recites “…the interaction identifier is associated with the different SIP session comprising a currently active SIP session that has been previously established…”.
Also Independent Claims 11 and 16 recite, “…in response to the first request, receiving an interaction identifier; in response to the first request, initiating the first communication SIP session….at a later time, after the first communication SIP session has been initiated, issuing a second request for a second communication SIP session between the requesting device and the resource device via the network, the second request comprising the interaction identifier…” (emphasis added).
From the aforementioned claimed limitations, it is clear that the interaction identifier in the first request is the same interaction identifier in the second or new request.  Therefore, Appellant  arguments of “…what is claimed is utilization of a different identifier” is contradictory as claimed. 
Qiu teaches when a request received for a SIP session, the app session ID of the request can be stored in a database. During overload condition, when initiates a request for a SIP session, app session ID extracted from the incoming request and compare with app session IDs store in the database. The incoming request whose app session ID exits in the database (which means that the new request belongs to 
Since, as per aforementioned claimed limitation, the second session is initiated based the same interaction identifier of the first session, thus, given the broadest reasonable interpretation, Examiner interpreted Qiu’s accepting and processing second request that has the same app session ID, as initiating of second session.
Furthermore, Examiner relied on prior art. Braudes to teach accepting the request comprises establishing the new SIP session. Braudes teaches ([⁋⁋ 0056-0059], Fig. 5 illustrates when a message is received [step 504], an IM client 102a sends an instant message to the SIP instant messaging server 104 to be sent to another IM client 102c....determine whether a conversation ID is included in the message [step 506], verify the conversation ID with stored conversation ID in the archive [step 508], upon finding messages associated with the same conversation ID retrieve the message information [step 516] and [⁋ 0060] the message relay first create a SIP session between the sender and the recipient. Then, send the current IM message and the previous messages from the conversation thread to the recipient, in step 518 (emphasis added))

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MOHAMMAD YOUSUF A. MIAN/     Examiner, Art Unit 2448                                                                                                                                                                                                   

Conferees:
/JONATHAN A BUI/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        
/Peter-Anthony Pappas/Supervisory Patent Examiner, Art Unit 2448                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.